DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/27/2022 has been entered. Claim 23 has been amended. Claims 1-22 and 29 have been cancelled and claim 38 is a new addition. Claims 23-28 and 29-38 are pending. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-27, 30, 32-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Clerc et al. (US 2017/0021677 A1 – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claims 23, 37, Le Clerc discloses a tire for a motor vehicle comprising:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (DRR)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (DRE)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Two beads 24 intended to come into contact with a mounting rim, each bead comprising at least one annular reinforcing structure 26, each annular reinforcing structure having a radially innermost point, see FIG. 5 above.
And two sidewalls 22 which extend from the beads 24 in a radially outward manner. The two sidewalls meeting at a crown 12 comprising a crown reinforcement 14 having at least one ply 16 provided with crown reinforcing elements, and the crown reinforcement being surmounted by a tread 20, see FIG. 5 above;
And at least one carcass reinforcement 32 extending from the beads 24 through the sidewalls 22 as far as the crown 12, the carcass reinforcement 32 having a plurality of carcass reinforcing elements and being anchored in the two beads by a turn-up portion disposed around the at least one annular reinforcing structure 26, so as to form in each bead a main strand 38 and a turn-up strand 40.
And a knit 43, 44 – (construed as a stiffening reinforcement) arranged in at least one sidewall 22, the knit/stiffening reinforcement having a radially inner end and a radially outer end; and the knit/stiffening reinforcement being formed of a plurality of filaments whose transverse overall direction is substantially parallel to the circumferential direction of the tire – (construed as stiffening elements oriented at an angle less than or equal to 10° relative to a circumferential direction of the tire, since parallel wrt circumferential direction would make an angle being substantially 0°), see [0028].
Each turn-up strand 40 of the carcass reinforcement 32 extends radially outward as far as an end situated at a radial distance DRE from the radially innermost point of the at least one annular reinforcing structure of the bead. The radial distance DRE being greater than 20% and less than or equal to 95% of a radial height H of the tire, see depiction above.
A radial reinforcement is defined as a reinforcement whose elements make an angle of 65° - 90° with respect to the circumferential direction and the carcass is disclosed as a radial carcass, see [0093], [0101] – (corresponds to at least a portion of the carcass reinforcement comprises crossed reinforcing elements oriented at an angle of between 70° and 80° relative to the circumferential direction).
Additionally, the written description defines a "crossed reinforcing element" as an element which is not considered to be a radial element relative to the circumferential direction. Thus, LeClerc’s carcass elements having angles of less than 90° are considered to be “crossed” as defined by the written description.
Additionally, the stiffening reinforcement is arranged such that a radial distance DRR between the radially inner end and the radially outer end is at least equal to 10% of the radial distance DRE from the turn-up strand of a corresponding sidewall, see depiction above. 
[AltContent: arrow][AltContent: textbox (Radially outer end of stiffening ply)][AltContent: arrow][AltContent: textbox (Radially inside carcass having crossed elements)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

And as depicted above, the crossed reinforcing elements of the carcass reinforcement 32 being radially inside the radially outer end of the stiffening reinforcement 43.
Regarding claims 24-27, using the previously discussed definition of a crossed element, and Le Clerc’s defined radial element angle of 65° - 90° with respect to the circumferential direction and the carcass being a radial carcass, see paragraph 13 above; then the claimed crossed reinforcing elements of the carcass reinforcement are arranged so as to form the turn-up strand, at least a portion of the main strand, or both the turn-up strand and at least a portion of the main strand; the crossed reinforcing elements of the carcass reinforcement are arranged so as to form the turn-up strand and a portion of the main strand that is adjacent to the turn-up strand; a portion of the main strand that is not adjacent to the turn-up strand is formed of non-crossed reinforcing elements oriented at an angle of approximately 90° relative to the circumferential direction; the crossed reinforcing elements of the carcass reinforcement are oriented at an angle of between 75° and 80° relative to the circumferential direction is meet by Le Clerc’s disclosed angle range of 65° - 90°.
Regarding claims 30, 32-36, Le Clerc further discloses the stiffening reinforcement 44 is positioned axially between the main strand and the turn-up strand of the corresponding sidewall, see FIG.5; the stiffening reinforcement is positioned axially on the outside relative to the main strand and the turn-up strand of the corresponding sidewall, see FIG. 9; the stiffening reinforcement is arranged so as to be at least partially adjacent to the turn-up strand of the corresponding sidewall, see FIG.5; the stiffening reinforcement is arranged so as to be entirely adjacent to the turn-up strand of the corresponding sidewall, see FIG.5; the stiffening reinforcement is arranged so as not to be adjacent to the turn-up strand of the corresponding sidewall, see FIG. 9; the stiffening elements of the stiffening reinforcement are embedded in a rubber composition having a modulus of preferably 4 – 20 MPa, see [0053] – (corresponds to less than 10 MPa).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 23-28, 30-31, 33, 35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Delias et al. (US 5,529,104 – of record), in view of Nakakura et al. (JP 2002-347409 A – of record).
Regarding claims 23, 37, Delias discloses a tire for a motor vehicle comprising:

    PNG
    media_image3.png
    483
    540
    media_image3.png
    Greyscale

two beads 5 intended to come into contact with a mounting rim, each bead comprising at least one annular reinforcing structure 4, each annular reinforcing structure having a radially innermost point, see FIG. 1 above; and
two sidewalls 1 extending the beads 5 radially outward, the two sidewalls meeting at a crown 7 comprising a crown reinforcement having at least one ply 81, 82 provided with crown reinforcing elements, the crown reinforcement being furthermore surmounted by a tread 9, see FIG. 1 above; and
at least one carcass reinforcement 2 extending from the beads 5 through the sidewalls 1 as far as the crown 7, the carcass reinforcement 2 having a plurality of carcass reinforcing elements and being anchored in the two beads 5 by a turn-up around the at least one annular reinforcing structure 4, so as to form in each bead a main strand and a turn-up strand 3, see FIG. 1 above; and
a reinforcement 6 – (construed as a stiffening reinforcement) arranged in at least one sidewall 1, the reinforcement 6 having a radially inner end and a radially outer end, whose elements are disposed to form an angle of 90° with the direction of the carcass reinforcements, and where the carcass reinforcements are oriented radially. Official Notice is taken as to a radially oriented carcass comprises a carcass whose reinforcements make angles of substantially 90° with respect to the circumferential direction of the tire. Therefore, the reinforcement 6 whose elements make angles of 90° wrt to the radially oriented carcass, would make angles that are substantially 0° and thus corresponds to “stiffening elements oriented at an angle less than or equal to 10° relative to a circumferential direction of the tire”, see Col 4 line 18, lines 35-41; and
wherein each turn-up strand 3 of the carcass reinforcement 2 extends radially outward as far as an end situated at a radial distance DRE from the radially innermost point of the at least one annular reinforcing structure of the bead, the radial distance DRE being greater than 20% and less than or equal to 95% of a radial height H of the tire, see depiction above; and
wherein the stiffening reinforcement is arranged such that a radial distance DRR between the radially inner end and the radially outer end is at least equal to 10% of the radial distance DRE from the turn-up strand of a corresponding sidewall, see depiction above.
Delias does not explicitly disclose at least a portion of the carcass reinforcement comprises crossed reinforcing elements oriented at an angle of between 70° and 80° relative to the circumferential direction.
Nakakura discloses it is conventional in radial tires to have a general structure in which one or more carcass layers 10 have a main body portion 13, 14 whose elements make angles of 85° - 90° and turn-up portion 15, 16 whose elements make angles of 30° - 80°. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


And where the inclined portion 15B, 16B are inclined in opposite directions, see [0028], figure above - (construed as at least a portion of the carcass reinforcement comprises crossed reinforcing elements oriented at an angle of between 70° - 80° relative to the circumferential direction). Additionally, the tire is configured to use a reinforcing layer 20 – (construed as a stiffening reinforcement) being disposed between the main and turnup portions of the carcass, see [0030], [0036]. 
[AltContent: oval]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

And as depicted above, when using the reinforcing/stiffening layer 20, at least a portion of the inclined carcass portion is radially below the radially outermost portion of the reinforcing/stiffening layer 20 – (construed as the crossed reinforcing elements of the carcass reinforcement being radially inside the radially outer end of the stiffening reinforcement). Nakakura further discloses such a configuration enhances the rigidity in the vicinity of the bead portion and the cord is not easily peeled off from the tip of the winding portion, see [0011]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least a portion of the carcass reinforcement comprises crossed reinforcing elements oriented at an angle of between 70° and 80° relative to the circumferential direction and be disposed radially inside a radially outer end of a stiffening layer as taught by Nakakura to provide the tire with the aforementioned benefits.
Regarding claims 24-27, using the previously discussed definition of a crossed element, and Delias’s main body portion 11 whose elements make angles of 85° - 90° and turn-up portion 12 whose elements make angles of 30° - 80°; then the claimed crossed reinforcing elements of the carcass reinforcement are arranged so as to form the turn-up strand, at least a portion of the main strand, or both the turn-up strand and at least a portion of the main strand; the crossed reinforcing elements of the carcass reinforcement are arranged so as to form the turn-up strand and a portion of the main strand that is adjacent to the turn-up strand; a portion of the main strand that is not adjacent to the turn-up strand is formed of non-crossed reinforcing elements oriented at an angle of approximately 90° relative to the circumferential direction; the crossed reinforcing elements of the carcass reinforcement are oriented at an angle of between 75° and 80° relative to the circumferential direction is meet by Delias’s disclosed angle range of 85° - 90° and/or 30° - 80°.
Regarding claim 28, modified Delias further discloses as depicted in figure 4 carcass elements 15 and 16 are crossed having oppositely oriented angles - (corresponds to the carcass reinforcement comprises crossed reinforcing elements oriented at opposite angles relative to the circumferential direction).
Regarding claims 30-31, 33, 35, modified Delias further discloses the stiffening reinforcement 6 is positioned axially between the main strand 2 and the turn-up strand 3 of the corresponding sidewall, see Delias FIG.1; the stiffening reinforcement 20 is positioned axially on the outside relative to the main strand 11 and the turn-up strand 12 of the corresponding sidewall, see Nakakura figure 5; the stiffening reinforcement is arranged so as to be at least partially adjacent to the turn-up strand of the corresponding sidewall, see Delias FIG.1; the stiffening reinforcement is arranged so as not to be adjacent to the turn-up strand of the corresponding sidewall, see Nakakura figure 5.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Delias et al. (US 5,529,104 – of record), in view of Nakakura et al. (JP 2002-347409 A – of record), in the alternative in view of Carolla et al. (4,854,362 – of record).
Regarding claim 38, Delias discloses a tire for a motor vehicle comprising:

    PNG
    media_image3.png
    483
    540
    media_image3.png
    Greyscale

two beads 5 intended to come into contact with a mounting rim, each bead comprising at least one annular reinforcing structure 4, each annular reinforcing structure having a radially innermost point, see FIG. 1 above; and
two sidewalls 1 extending the beads 5 radially outward, the two sidewalls meeting at a crown 7 comprising a crown reinforcement having at least one ply 81, 82 provided with crown reinforcing elements, the crown reinforcement being furthermore surmounted by a tread 9, see FIG. 1 above; and
at least one carcass reinforcement 2 extending from the beads 5 through the sidewalls 1 as far as the crown 7, the carcass reinforcement 2 having a plurality of carcass reinforcing elements and being anchored in the two beads 5 by a turn-up around the at least one annular reinforcing structure 4, so as to form in each bead a main strand and a turn-up strand 3, see FIG. 1 above; and
a reinforcement 6 – (construed as a stiffening reinforcement) arranged in at least one sidewall 1, the reinforcement 6 having a radially inner end and a radially outer end, whose elements are disposed to form an angle of 90° with the direction of the carcass reinforcements, and where the carcass reinforcements are oriented radially. Official Notice is taken as to a radially oriented carcass comprises a carcass whose reinforcements make angles of substantially 90° with respect to the circumferential direction of the tire. Therefore, the reinforcement 6 whose elements make angles of 90° wrt to the radially oriented carcass, would make angles that are substantially 0° and thus corresponds to “stiffening elements oriented at an angle less than or equal to 10° relative to a circumferential direction of the tire”, see Col 4 line 18, lines 35-41; and
wherein each turn-up strand 3 of the carcass reinforcement 2 extends radially outward as far as an end situated at a radial distance DRE from the radially innermost point of the at least one annular reinforcing structure of the bead, the radial distance DRE being greater than 20% and less than or equal to 95% of a radial height H of the tire, see depiction above; and
wherein the stiffening reinforcement is arranged such that a radial distance DRR between the radially inner end and the radially outer end is at least equal to 10% of the radial distance DRE from the turn-up strand of a corresponding sidewall, see depiction above.
Delias does not explicitly disclose at least a portion of the carcass reinforcement comprises crossed reinforcing elements oriented at an angle of between 70° and 80° relative to the circumferential direction.
Nakakura discloses it is conventional in radial tires to have a general structure in which one or more carcass layers 10 have a main body portion 13, 14 whose elements make angles of 85° - 90° and turn-up portion 15, 16 whose elements make angles of 30° - 80°. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

And where the inclined portion 15B, 16B are inclined in opposite directions, see [0028], figure above - (construed as at least a portion of the carcass reinforcement comprises crossed reinforcing elements oriented at an angle of between 70° - 80° relative to the circumferential direction). Additionally, the tire is configured to use a reinforcing layer 20 – (construed as a stiffening reinforcement) being disposed between the main and turnup portions of the carcass, see [0030], [0036]. 
[AltContent: oval]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

And as depicted above, when using the reinforcing/stiffening layer 20, at least a portion of the inclined carcass portion is radially below the radially outermost portion of the reinforcing/stiffening layer 20 – (construed as the crossed reinforcing elements of the carcass reinforcement being radially inside the radially outer end of the stiffening reinforcement). Nakakura further discloses such a configuration enhances the rigidity in the vicinity of the bead portion and the cord is not easily peeled off from the tip of the winding portion, see [0011]. 
As to the crossed reinforcing elements comprise the main strand and the turn-up strand being oriented at opposite angles relative to the circumferential direction: It is extremely well-known in the art to provide a carcass layer as crossed plies. 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

And as Nakakura discloses the use of oppositely inclined carcass plies 15b, 16b; one would readily form at least a portion of the main and turnup thereof in the claimed manner. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least a portion of the carcass reinforcement comprises crossed reinforcing elements. And have the crossed reinforcing elements oriented at an angle of between 70° and 80° relative to the circumferential direction; be disposed radially inside a radially outer end of a stiffening layer; and comprise the main strand and the turn-up strand being oriented at opposite angles relative to the circumferential direction as taught by Nakakura to provide the tire with the aforementioned benefits.
In the alternative: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the crossed reinforcing elements comprise the main strand and the turn-up strand being oriented at opposite angles relative to the circumferential direction. Since Carolla discloses a conventional tire having carcass plies 16, 18 whose cords 30, 32 are oriented at angles of 65° - 90° wrt the equatorial plane EP of the tire. And where the cord orientation is opposite one another, see Col 3 lines 20-31.
	
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 1-2 that: Nowhere does LeClerc disclose the crossed reinforcing elements of the carcass reinforcement being radially inside the radial outer end of the stiffening reinforcement.
Examiner’s Response #1
Examiner respectfully disagrees. 
[AltContent: arrow][AltContent: textbox (Radially outer end of stiffening ply)][AltContent: arrow][AltContent: textbox (Radially inside carcass having crossed elements)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

And as depicted above, the crossed reinforcing elements of the carcass reinforcement 32 are radially inside the radially outer end of the stiffening reinforcement 43.
Applicant’s Argument #2
Applicant Argues on Pg. 3-4 that: Delias and Nakakura are deficient for disclosing the crossed reinforcing elements of the carcass reinforcement being radially inside the radial outer end of the stiffening reinforcement.
Examiner’s Response #2
Examiner respectfully disagrees.  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The inclined portion 15B, 16B of Nakakura’s carcass reinforcement are inclined in opposite directions, see figure above. Additionally, the tire is configured to use a reinforcing layer 20 – (construed as a stiffening reinforcement) being disposed between the main and turnup portions of the carcass, see [0030], [0036]. 
[AltContent: oval]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

And as depicted above, when using the reinforcing/stiffening layer 20, at least a portion of the inclined carcass portion is radially below the radially outermost portion of the reinforcing/stiffening layer 20 – (construed as the crossed reinforcing elements of the carcass reinforcement being radially inside the radially outer end of the stiffening reinforcement).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749